Case 8:21-cv-00439-SDM-TGW Document 10 Filed 02/26/21 Page 1 of 2 PageID 161




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

VIRAL STYLE, LLC,

      Plaintiff,
v.                                           Case No. 8:21-cv-00439-SDM-TGW

IRON MAIDEN HOLDINGS LTD.
and AM SULLIVAN LAW, LLC,

      Defendants.
                                   /

                      NOTICE OF A RELATED ACTION

      Pursuant to Middle District of Florida Local Rule 1.07(c), Plaintiff Viral

Style, LLC (“Viral Style”) notifies the Court of a related action filed by Defendant

AM Sullivan Law, LLC, on behalf of Defendant Iron Maiden Holdings Ltd., in the

U.S. District Court for the Northern District of Illinois, styled, XYZ Corporation v.

The Partnerships and Unincorporated Associations Identified on Schedule “A”,

Case No. 1:20-cv-05251. As fully explained in the Complaint, Viral Style was

originally named as a defendant in that lawsuit by accident. Therefore, Viral Style

was voluntarily dismissed from the lawsuit shortly after it was filed. Viral Style

was never served process in that lawsuit, and Viral Style did not file any papers in

that lawsuit or have any involvement in that lawsuit whatsoever.



      Dated: February 26, 2021               HOLLAND & KNIGHT LLP

                                             /s/ Daniel L. Buchholz
                                             David J. Lisko, FBN: 92841
Case 8:21-cv-00439-SDM-TGW Document 10 Filed 02/26/21 Page 2 of 2 PageID 162




                                         david.lisko@hklaw.com
                                         Daniel L. Buchholz, FBN: 1010188
                                         daniel.buchholz@hklaw.com
                                         100 N. Tampa Street, Suite 4100
                                         Tampa FL 33602
                                         813-227-8500

                                         Attorneys for Plaintiff
                                         Viral Style, LLC




                                     2
